Cite as: 573 U. S. ____ (2014)            1

                     Statement of ALITO, J.

SUPREME COURT OF THE UNITED STATES
   MOUNT SOLEDAD MEMORIAL ASSOCIATION v.

            STEVE TRUNK, ET AL. 

ON PETITION FOR A WRIT OF CERTIORARI BEFORE JUDGMENT 

TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH 

                        CIRCUIT

              No. 13–1061. Decided June 30, 2014


  The petition for a writ of certiorari before judgment is
denied.
  Statement of JUSTICE ALITO respecting the denial of the
petition for a writ of certiorari before judgment.
  This case came before us two years ago, see 567 U. S.
___ (2012), and at that time I issued a statement respect-
ing the denial of certiorari. I noted that although the
“Court’s Establishment Clause jurisprudence is undoubt-
edly in need of clarity,” certiorari was not yet warranted in
this case “[b]ecause no final judgment has been rendered
and it remains unclear precisely what action the Federal
Government will be required to take.” Id., at ___ (slip op.,
at 2, 3).
  Since that time, the District Court has issued an order
requiring the memorial to be removed, but it has stayed
that order pending appeal. The Court of Appeals has not
yet reviewed that order on appeal. Seeking to bypass that
step, petitioner seeks certiorari before judgment. In my
view, it has not met the very demanding standard we
require in order to grant certiorari at that stage. In light
of the stay, any review by this Court can await the deci-
sion of the Court of Appeals. I therefore agree with the
Court’s decision to deny the petition.